


110 HR 2056 IH: To amend part D of title XVIII of the Social Security Act

U.S. House of Representatives
2007-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2056
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2007
			Mr. Courtney (for
			 himself and Mr. Murphy of Connecticut)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part D of title XVIII of the Social Security Act
		  to improve the Medicare part D prescription drug program.
	
	
		1.Short titleThis Act may be cited as the Medicare
			 Part D Improvement Act of 2007.
		2.Reform of
			 donut hole
			(a)Counting certain
			 expenditures towards out-of-pocket limits
				(1)In
			 generalSection 1860D–2(b)(4)(C) of the Social Security Act (42
			 U.S.C. 1395w–102(b)(4)(C)) is amended—
					(A)in clause (i), by
			 striking and at the end;
					(B)in clause
			 (ii)—
						(i)by striking
			 such costs shall be treated as incurred only if and inserting
			 subject to clause (iii), such costs shall be treated as incurred
			 if;
						(ii)by striking
			 , under section 1860D–14, or under a State Pharmaceutical Assistance
			 Program;
						(iii)by striking
			 (other than under such section or such a Program); and
						(iv)by striking the
			 period at the end and inserting ; and; and
						(C)by inserting after
			 clause (ii) the following new clause:
						
							(iii)such costs shall
				be treated as incurred and shall not be considered to be reimbursed under
				clause (ii) if such costs are borne or paid—
								(I)under section
				1860D–14;
								(II)under a State
				Pharmaceutical Assistance Program;
								(III)by the Indian
				Health Service, an Indian tribe or tribal organization, or an urban Indian
				organization (as defined in section 4 of the Indian Health Care Improvement
				Act);
								(IV)by a rural health
				clinic or Federally qualified health center (as defined in section
				1861(aa));
								(V)under an AIDS Drug
				Assistance Program under part B of title XXVI of the Public Health Service
				Act;
								(VI)by a
				pharmaceutical manufacturer patient assistance program, either directly or
				through the distribution or donation of covered part D drugs, which shall be
				valued at the negotiated price of such covered part D drug under the enrollee’s
				prescription drug plan or MA–PD plan as of the date that the drug was
				distributed or donated; or
								(VII)by a subsection (d) hospital (as defined in
				section 1886(d)(1)(B) that meets the requirements of clauses (i) and (ii) of
				the section 340B(a)(4)(L) of the Public Health Service
				Act.
								.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to costs
			 incurred on or after January 1, 2008, for plan years beginning on or after such
			 date.
				(b)Report on
			 closing the gapThe Secretary
			 of Health and Human Services shall conduct a study on how to eliminate the gap
			 in Medicare part D prescription drug coverage created through the application
			 of an initial coverage limit and how to finance such elimination. Not later
			 than 180 days after the date of the enactment of this Act, the Secretary shall
			 submit to Congress a report on such study.
			3.Conforming late
			 enrollment penalty to Medicare part B penalty structure
			(a)In
			 generalSection
			 1860D–13(b)(3) of the Social Security Act (42 U.S.C. 1395w–113(b)(3)) is
			 amended by striking is the greater of and all that follows and
			 inserting the following: is 10 percent of the base beneficiary premium
			 (as computed under subsection (a)(2)) for each continuous period of 12
			 consecutive uncovered months in such period.
			(b)Not counting
			 periods of non-enrollment during first year of
			 programSubparagraph (B) of such section is amended by inserting
			 (after December 2007) after any month.
			(c)Presumption of
			 errors in enrollment or nonenrollment due to official
			 errorSection 1837(h) of such Act (42 U.S.C. 1395p(h)) is amended
			 by adding at the end the following: In applying the previous sentence,
			 an individual's unintentional, inadvertent, or erroneous enrollment or
			 nonenrollment shall be presumed to be the result of an error,
			 misrepresentation, or inaction of an officer, employee, or agent of the Federal
			 Government, or its instrumentalities, unless the Secretary demonstrates
			 otherwise..
			(d)Effective
			 datesThe amendments made by subsections (a) and (b) shall apply
			 to late enrollment penalties for months beginning with January 2008. The
			 amendment made by subsection (c) shall take effect on January 1, 2008, and
			 shall apply as of such date to enrollments (and non-enrollments) occurring
			 before, on, or after such date.
			4.More frequent
			 changes in plans permitted
			(a)In
			 generalSection 1860D–1(b)(3)
			 of the Social Security Act (42 U.S.C. 1395w–101(b)(3)) is amended by adding at
			 the end the following new subparagraph:
				
					(F)Same frequency
				as changes in formulariesIn the case of an individual enrolled
				in a prescription drug plan (or MA–PD plan), as often as the Secretary permits
				such plan to make changes in its
				formulary.
					.
			(b)Permitting
			 change in enrollment during first 3 months of each year as permitted under the
			 Medicare Advantage programSection 1860D–1(b)(1)(B)(iii) of such
			 Act (42 U.S.C. 1395w–101(b)(1)(B)(iii)) is amended by striking , (C),
			 .
			(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2008.
			5.Low income
			 subsidy improvements
			(a)Removal of asset
			 test
				(1)In
			 generalSection 1860D–14(a) of the Social Security Act (42 U.S.C.
			 1395w–114(a)) is amended—
					(A)in paragraph (1),
			 in the matter before subparagraph (A), by striking and who meets the
			 resources requirement described in paragraph (3)(D); and
					(B)in paragraph
			 (3)—
						(i)in
			 paragraph (3)(A), by adding and at the end of clause (i), by
			 striking ; and at the end of clause (ii) and inserting a period,
			 and by striking clause (iii); and
						(ii)by
			 striking subparagraphs (D) and (E).
						(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to benefits
			 for months beginning with January 2008.
				(b)Elimination of
			 late enrollment penalties for subsidy eligible individuals
				(1)In
			 generalSection 1860D–13(b)(2) of the Social Security Act (42
			 U.S.C. 1395w–113(b)(2)) is amended by inserting who is not a subsidy
			 eligible individual and after an individual.
				(2)Conforming
			 amendmentsSection 1860D–14 of such Act (42 U.S.C. 1395w–114) is
			 amended—
					(A)in subsection
			 (a)(1)(A), by striking equal to and all that follows and
			 inserting the following: 100 percent of the amount described in
			 subsection (b)(1), but not to exceed the premium amount specified in subsection
			 (b)(2)(B).; and
					(B)in subsection
			 (b)(2)(B), by striking the last sentence.
					(3)Effective
			 dateThe amendments made by this subsection shall apply to late
			 enrollment penalties for months beginning with January 2008.
				
